United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chagrin Falls, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0820
Issued: July 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant, through counsel, filed a timely appeal from the
February 11, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that the September 24, 2013 work incident
caused an L5-S1 disc herniation.
FACTUAL HISTORY
On March 27, 2014 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim alleging that he felt a pull and a pinch in his lower back when he lifted a bucket of mail on

1

5 U.S.C. § 8101 et seq.

September 24, 2013 at 11 a.m. He stopped work on November 5, 2013. Upon receiving notice
of the injury claim in March 2014, the postmaster noted no prior knowledge of the incident.
Appellant first sought medical attention on November 1, 2013 from Dr. Keith A. Fuller, a
Board-certified internist, who noted that appellant presented with a complaint of low back pain
with a chronic onset and an acute increase two months ago. He stated that he had been seen in
August, and just after that he lifted something minor and felt a sharp pain in the right low back.
Dr. Fuller had a lot of mail to deliver after Labor Day, September 2, 2013, and the next day was
very tight and stiff in his low back. Appellant stayed in bed, took pain medication, and went to
physical therapy. He then had low back pain with tightness, but no radiating pain except for one
episode as he was getting off of the physical therapy table and had a sharp pain in his left lateral
thigh. Dr. Fuller diagnosed low back pain, sciatica, and the need for an influenza vaccination.
A January 9, 2014 imaging study showed a herniated disc at L5-S1. Dr. Fuller completed
an attending physician’s form report on April 24, 2014. He noted that appellant was lifting a tub
of mail on September 24, 2013 and felt a pull and a pinch in his low back. Dr. Fuller noted the
imaging study and diagnosed lumbar disc herniation with back pain and sciatica. With an
affirmative mark, he indicated that this condition was caused or aggravated by the employment
activity. Dr. Fuller added: “Symptoms began at the time of work[-]related lifting.” On
April 25, 2014 he noted that appellant’s injury occurred just after Columbus Day, October 14,
2013, not Labor Day.
In a decision dated May 14, 2014, OWCP denied appellant’s injury claim. It accepted
that the September 24, 2013 work incident occurred as alleged but found that the medical
evidence was insufficient to establish that his diagnosed medical condition was causally related
to the accepted work incident. OWCP noted that Dr. Fuller failed to give a well-rationalized
opinion as to how appellant’s back condition was causally related to a specific event that
occurred almost seven months prior to his assessment.
Appellant, through counsel, requested reconsideration. In support thereof, he submitted
the June 18, 2014 report of Dr. Fuller, who explained that appellant had further clarified the
timeline of his back injury. Sometime during the week of approximately September 24, 2013,
appellant experienced some discomfort in his low back. He had a lot of mail to deliver that week
and felt some stiffness and soreness. Appellant stayed in bed a lot, took pain medication, and
went to physical therapy. He was undergoing physical therapy for an unrelated problem.
Appellant thought the soreness would improve, particularly with a holiday coming up. He
worked October 15 and 16, 2013, and his symptoms worsened. Appellant saw Dr. Fuller on
November 1, 2013 with new back stiffness and radiation to the buttocks, hips, and thighs. From
Dr. Fuller’s discussion with appellant and the timeline of his symptoms, it was Dr. Fuller’s
opinion that appellant’s current back problems could be dated to the week of approximately
September 24, 2013.
In a decision dated February 11, 2015, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that this medical evidence was insufficient
to support appellant’s claim. Dr. Fuller failed to provide a complete history of the events on
September 24, 2013, findings on physical examination, a definitive diagnosis beyond back pain,

2

or a well-reasoned opinion explaining how the claimed medical condition was related to the
traumatic work incident.
On appeal, counsel argues that OWCP did not properly consider the reports of Dr. Fuller.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time and place and in the manner alleged. He or she must also
establish that such event, incident, or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
Although appellant’s account of when the event occurred changed from October 14 to
November 1, 2013, OWCP nonetheless accepted that the September 24, 2013 lifting incident
occurred as alleged. The question for the Board is whether lifting a bucket of mail on
September 24, 2013 caused the L5-S1 herniated disc shown on the January 9, 2014 imaging
study.
The record contains visit summaries and disability slips, but there are only two reports
that address the issue of causal relationship. In his April 24, 2014 attending physician’s form
report, Dr. Fuller indicated with an affirmative mark that appellant’s lumbar disc herniation was
caused or aggravated by lifting a tub of mail on September 24, 2013. He mentioned that
appellant felt a pull and a pinch in his lower back. This opinion is certainly supportive of causal
relationship. However, the only rationale Dr. Fuller offered was that appellant’s symptoms
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

began at the time of the work-related lifting. The Board has held that when a physician concludes
that a condition is causally related to a work incident only because the employee was
asymptomatic before the work incident, the opinion is insufficient, without supporting medical
rationale, to establish causal relationship.8 In other words, it is not enough to note the temporal
coincidence of events. Dr. Fuller must explain how the incident caused the diagnosed condition.
Because he did not provide this explanation, his opinion on causal relationship has little probative
value.9
The other evidence that addresses causal relationship is Dr. Fuller’s June 18, 2014 report.
In this report, Dr. Fuller clarified the timeline of appellant’s back injury, but in doing so, he altered
the accepted history of injury. He now reported that appellant experienced some discomfort in his
low back sometime during the week of approximately September 24, 2013. Appellant was no
longer lifting a tub of mail at 11 a.m. that day but simply had a lot of mail to deliver that week and
felt some stiffness and soreness after working the two days following Columbus Day, his
symptoms worsened. It was Dr. Fuller’s opinion that given the timeline of appellant’s symptoms,
his current back problems could be dated to the week of approximately September 24, 2013.
This presents two problems. The history of injury appeared inconsistent with the history
appellant described on his claim for compensation10 and Dr. Fuller still offered no medical
rationale to explain how the September 24, 2013 work incident caused the diagnosed herniated
disc at L5-S1. Dr. Fuller’s June 18, 2014 report is no more probative on the issue of causal
relationship than his attending physician’s form report.
Because the medical opinion evidence is insufficient to establish the critical element of
causal relationship, the Board finds that appellant has not met his burden to establish that the
September 24, 2013 work incident cause a herniated disc at L5-S1. The Board will, therefore,
affirm OWCP’s February 11, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the September 24,
2013 work incident caused an L5-S1 disc herniation.

8

Thomas D. Petrylak, 39 ECAB 276 (1987).

9

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB 1591
(1981); George Randolph Taylor, 6 ECAB 968 (1954).
10

Medical conclusions based on inaccurate or incomplete histories are of little probative value. James A. Wyrick,
31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the history was both inaccurate
and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the
probative value of medical opinions).

4

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

